              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:20-cv-00220-MR


RITA W. BARKLEY, et al.,          )
                                  )
                      Plaintiffs, )
                                  )
     vs.                          )                      ORDER
                                  )
4520 CORP., INC., et al.,         )
                                  )
                      Defendants. )
________________________________ )

     THIS MATTER is before the Court on the Defendant Bonitz, Inc.’s

motion for the admission of attorney Ronald G. Tate, Jr. as counsel pro hac

vice. [Doc. 169]. Upon careful review and consideration, the Court will allow

the motion.

     IT IS, THEREFORE, ORDERED that the Defendant’s motion [Doc.

169] is ALLOWED, and Ronald G. Tate, Jr. is hereby granted pro hac vice

admission to the bar of this Court, payment of the required admission fee

having been received by the Clerk of this Court.
                              Signed: January 19, 2021
     IT IS SO ORDERED.




       Case 1:20-cv-00220-MR Document 171 Filed 01/19/21 Page 1 of 1
